DETAILED ACTION
1.	This is in response to communications 08/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022  has been entered.

Allowable Subject Matter
2.	Claims  21-23, 25, 28, 32, 38, 42, and 48-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nozieres et al. (US 2008/0084724 A1) and Obradovic et al. (US 2019/0131977 A1) are the closest prior art of record but they do not teach all the limitations of the claim 21 and 42 (and associated dependent claims) as detailed in the following:
Regarding independent claim  21 (and dependent claims 22-23, 25, 28, 32, 38, 48-49), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…comparator circuitry is configured to provide a bit count of operations performed by the plurality of RRAM cells…”
Regarding independent claim  42 (and dependent claims 50-53), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…provide a bit count of operations performed by the plurality of RRAM cells….”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 08/18/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
NSDP double patenting rejection is withdrawn based on approved TD 04/08/2022. Based on applicant’s persuasive argument 112b rejections (section 5a, 5b of previous OA) are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825